Order entered February 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01419-CV

                 IN THE INTEREST OF K.R.C. AND L.R.C., CHILDREN

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-51917-2010

                                            ORDER
       Before the Court are appellee’s January 16, 2014 motion to dismiss for lack of

jurisdiction and appellant’s January 30, 2014 unopposed motion to extend time to file brief. We

DENY appellee’s motion to dismiss. We GRANT appellant’s extension motion and ORDER

the brief be filed no later than March 3, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE